Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 4, 2022. Claims 1-18 and 20 are currently pending. 

Claim Objections
In view of the amendment filed on 11/4/2022 clarifying the language within the claims the objections made against the claims in the office action of 8/4/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1-2,4,9-12,14 and 20 recite “the extracted at least one of the plurality of orthogonal motion components” which is unclear on whether applicant is attempting to claim a single extracted orthogonal motion component, multiple extracted orthogonal motion components or at least one extracted orthogonal motion component when reciting “the extracted at least one of the plurality of orthogonal motion components”, clarification is required. It is suggested to amended to use the same terminology when referring to the same element in order to provide consistency when referring to the same element within the claims such as –the at least one extracted orthogonal motion component--. Claim 4 recites “separate the extracted at least one of the plurality of orthogonal motion components based on their temporal structure” and “based on their temporal structure”, it is unclear whether applicant is referring to a single extracted orthogonal motion component “the extracted at least one of the plurality of orthogonal motion components” or multiple extracted orthogonal motion components “based on their temporal structure”, clarification is required. It is suggested to amended the claim to clarify what is being claim, e.g. --wherein the source separation technique is adapted to separate the at least one extracted orthogonal motion component based on temporal structure--. Claims 2-13, 15-18 and 20 directly or indirectly depend from claims 1 or 14 and are also rejected to for the reasons stated above regarding claims 1 and 14. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. The prior art does not teach or reasonably suggest obtaining accelerometer data indicative of a trunk motion of the subject, performing a high pass filter on the accelerometer data to obtain high-pass filtered accelerometer data; extracting at least one of a plurality of orthogonal motion components from the high-pass filtered accelerometer data using a source separation technique, performing a low-pass filter on the accelerometer data to obtain low-pass filtered accelerometer data,  determining a gravity component from the low-pass filtered accelerometer data, comparing a direction of the at least one extracted orthogonal motion component with a direction of the gravity component, and classifying a motion of the subject as ambulation if the at least one extracted orthogonal motion component is orthogonal or parallel to said gravity component.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication 1or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792